DETAILED ACTION
	For this Office action, Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 10, upon which the remaining claims are respectively dependent, both recite the limitation “wherein in a first step the solid matter is separated from the effluent in a form as unbroken as possible”; however, said limitation is considered indefinite because the claim language is unclear on what may be considered solid matter that is “as unbroken as possible” to read on the claims.  The phrase “as possible” provides the possibility that the solids may be broken to some extent in a prior art reference and still read on the claims, so what may be considered solids that are sufficiently unbroken to read on the claim is considered indefinite.  Applicant is urged to address this issue in the response to this office action, wherein the examiner suggests removing the phrase “as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Van Rompay, US Pat Pub. 2012/0006244 (found in IDS filed 01/27/2020).
Regarding instant Claim 1, Heiss discloses a method for treatment of an underwater surface and material from it at a cleaning site (Abstract; Figure 1; Paragraph 
However, while Heiss discloses a suction line placed into a water source with a submersible pump (Figure 1; Paragraph [0027]), Heiss is silent on a brush device that removes solid matter from an underwater surface.
Van Rompay discloses a recuperation system for underwater cleaning operations in the same field of endeavor as Heiss, as it solves the mutual problem of treating water 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the entrance of the effluent (the coarse screen and submersible pump) of Heiss by further comprising a brush device as taught by Van Rompay because Van Rompay discloses such a brush device prevents further pollution in the body of water above the surface (Van Rompay, Abstract; Figure 2; Paragraph [0018]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein in said first step, the solids separated from the effluent in connection with the screening is led to a separate collecting vessel (Van Rompay, Paragraph [0060]; filter 20 separates solids and contains them within collecting reservoir 17).  
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein in said first step, the effluent separated in connection with the screening is led via a flow section of the treatment unit to a filtering device (Heiss, Figure 1; Paragraph [0033]; water flows from coarse screen 3 to UF modules 18,19).  
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the flow section is supplied with a precipitating agent for precipitating the effluent in said second 
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the filtering device is equipped with filters for filtering the effluent in said third step before discharging it to another clean water connection (Heiss, Figure 1; Paragraph [0033]; UF modules 18, 19).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the effluent is subjected to additional filtering before it is discharged directly back to waters or to another clean water connection (Heiss, Figure 1; Paragraph [0038]; Paragraph [0040]; reverse osmosis membranes 33 and 39).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the effluent is disinfected after the effluent has been filtered in said third step or after the effluent has been subjected to additional filtering (Heiss, Figure 1; Paragraph [0035]; UV light 27 provides disinfection).  
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the disinfection is performed by a UV disinfection device (Heiss, Figure 1; Paragraph [0035]; UV light 27).  
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the brush 
Regarding instant Claim 10, Heiss discloses a system for treatment of an underwater surface and solid matter removed from it at a cleaning site (Abstract; Figure 1; Paragraph [0027]; method of operating a water purification/treatment system from virtually any water source, including water from an underwater surface, course screen 2,4 and other downstream processes treats material from underwater surface by separation from water), the system comprising a treatment unit for treating effluent containing solids removed in connection with the cleaning of the underwater surface, the system comprising a first pump device for conveying the effluent via a discharge pipe to an effluent treatment unit comprising a separating device and a filtering device (Figure 1; Paragraphs [0026]-[0027]; Paragraph [0033]; system portrayed is treatment unit conveying water through submersible pump 3; separation device in coarse screen 4, filtering device in UF modules 18,19), wherein the separating device comprises a basin-type element to which the effluent is arranged to be led, which basin-type element has a screen structure for separating the solid matter from the effluent in a form as unbroken as possible in said first step (Figure 1; Paragraph [0027]; coarse screen 4 serves to remove solids from effluent water without damage to said solids, configuration of coarse screen is a basin-type element as seen in Figure 1), the system comprises a precipitating device for precipitating the effluent in a second step immediately following the first step (Figure 1; Paragraph [0032]; coagulant 16 precipitates further solids in water), and that the filtering device is arranged for filtering the effluent in a third step 
However, while Heiss discloses a suction line placed into a water source with a submersible pump (Figure 1; Paragraph [0027]), Heiss is silent on a brush device that removes solid matter from an underwater surface.
Van Rompay discloses a recuperation system for underwater cleaning operations in the same field of endeavor as Heiss, as it solves the mutual problem of treating water via suction and filtering (Abstract; Paragraph [0022]; filter for blocking released particles from collected water).  Van Rompay further discloses a brush device that removes solid matter from an underwater surface to prevent further pollution in the body of water above the surface (Abstract; Figure 2; Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the entrance of the effluent (the coarse screen and submersible pump) of Heiss by further comprising a brush device as taught by Van Rompay because Van Rompay discloses such a brush device prevents further pollution in the body of water above the surface (Van Rompay, Abstract; Figure 2; Paragraph [0018]).
Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein a collecting 
Regarding instant Claim 12, Claim 10, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the precipitating device comprises a flow section in connection with the screen structure of the basin-type element of the separating device, for conveying the effluent to the filtering device in said second step (Heiss, Figure 1; Paragraph [0033]; water flows from coarse screen 3 to UF modules 18, 19).  
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose wherein the flow section is supplied with precipitating agent for precipitating the effluent in said second step before the effluent is conveyed to the filtering device (Heiss, Figure 1; Paragraph [0032]; coagulant 16 added before introduction to UF modules 18, 19).
Regarding instant Claim 14, Claim 10, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the filtering device is equipped with filters for filtering the effluent in said third step (Heiss, Figure 1; Paragraph [0033]; UF modules 18, 19).  
Regarding instant Claim 15, Claim 10, upon which Claim 15 is dependent, has bee3n rejected above.  The combined references further disclose wherein the system comprises an additional filtering device (Heiss, Figure 1; Paragraph [0038]; Paragraph [0040]; reverse osmosis membranes 33 and 39).  
Regarding instant Claim 16, Claim 10, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the system comprises a disinfection device (Heiss, Figure 1; Paragraph [0035]; UV light 27 provides disinfection).  
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the disinfection device is a UV disinfection device (Heiss, Figure 1; Paragraph [0035]; UV light 27).  
Regarding instant Claim 18, Claim 10, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose wherein the brush device is equipped with a hydraulic drive powered by a compressor (Van Rompay, Paragraph [0051]; hydraulic motor/drive powers compressor, which would have a compressor).
Regarding instant Claim 19, Claim 10, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein the system is arranged in a protective housing (Heiss, Figure 1; Figure 2; Paragraph [0043]; system assembled in a modified sea container).
Regarding instant Claim 20, Claim 10, upon which Claim 20 is dependent, has been rejected above.  The combined references further disclose wherein the system is arranged in a trailer (Heiss, Figure 1; Figure 2; Figure 3; Paragraph [0043]; system may be placed on a drop deck trailer).
Regarding instant Claim 21, Claim 10, upon which Claim 21 is dependent, has been rejected above.  The combined references further disclose wherein the system is 
Regarding instant Claim 22, Claim 10, upon which Claim 22 is dependent, has been rejected above.  The combined references further disclose wherein the system is arranged in a water vehicle (Heiss, Figure 1; Figure 2; Paragraph [0043]; placement of system in sea container allows system to be placed in a water vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/06/2021